Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 1 of 24




                         Exhibit (
Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 2 of 24




                                                     Firm Resume
                           Securities Class Action Litigation




        New York, NY   |   Wilmington, DE   |   Washington, D.C.

                           www.labaton.com
                    Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 3 of 24




Table of Contents
About the Firm .......................................................................................................................................................... 1

    Notable Successes ................................................................................................................................................ 2

    Lead Counsel Appointments in Ongoing Litigation ............................................................................................ 6

    Innovative Legal Strategy ..................................................................................................................................... 7

    Appellate Advocacy and Trial Experience ........................................................................................................... 8

Our Clients ................................................................................................................................................................ 9

Awards and Accolades ............................................................................................................................................ 10

Community Involvement ......................................................................................................................................... 11

    Firm Commitments ............................................................................................................................................. 11

    Individual Attorney Commitments ..................................................................................................................... 12

Commitment to Diversity........................................................................................................................................ 13

Securities Litigation Attorneys ............................................................................................................................... 14
             Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 4 of 24




About the Firm
Founded in 1963, Labaton Sucharow LLP has earned a reputation as one of the leading plaintiffs’ firms in the
United States. We have recovered more than $12 billion and secured corporate governance reforms on behalf
of the nation’s largest institutional investors, including public pension and Taft-Hartley funds, hedge funds,
investment banks, and other financial institutions. These recoveries include more than $1 billion in In re
American International Group, Inc. Securities Litigation, $671 million in In re HealthSouth Securities Litigation,
$624 million in In re Countrywide Financial Corporation Securities Litigation, and $473 million in In re Schering-
Plough/ENHANCE Securities Litigation.

As a leader in the field of complex litigation, the Firm has successfully conducted class, mass, and derivative
actions in the following areas: securities; antitrust; financial products and services; corporate governance and
shareholder rights; mergers and acquisitions; derivative; REITs and limited partnerships; consumer protection;
and whistleblower representation.

Along with securing newsworthy recoveries, the Firm has a track record for successfully prosecuting complex
cases from discovery to trial to verdict. In court, as Law360 has noted, our attorneys are known for “fighting
defendants tooth and nail.” Our appellate experience includes winning appeals that increased settlement value
for clients, and securing a landmark 2013 U.S. Supreme Court victory benefitting all investors by reducing
barriers to the certification of securities class action cases.

Our Firm is equipped to deliver results with a robust infrastructure of more than 60 full-time attorneys, a
dynamic professional staff, and innovative technological resources. Labaton Sucharow attorneys are skilled in
every stage of business litigation and have challenged corporations from every sector of the financial markets.
Our professional staff includes paralegals, financial analysts, e-discovery specialists, a certified public
accountant, a certified fraud examiner, and a forensic accountant. With seven investigators, including former
members of federal and state law enforcement, we have one of the largest in-house investigative teams in the
securities bar. Managed by a law enforcement veteran who spent 12 years with the FBI, our internal
investigative group provides us with information that is often key to the success of our cases.

Outside of the courtroom, the Firm is known for its leadership and participation in investor protection
organizations, such as the Council for Institutional Investors, World Federation of Investors, National
Association of Shareholder and Consumer Attorneys, as well as serving as a patron of the John L. Weinberg
Center for Corporate Governance of the University of Delaware. The Firm shares these groups’ commitment to
a market that operates with greater transparency, fairness, and accountability.

Labaton Sucharow has been consistently ranked as a top-tier firm in leading industry publications such as
Chambers & Partners USA, The Legal 500, and Benchmark Litigation. For the past decade, the Firm was listed
on The National Law Journal’s Plaintiffs’ Hot List and was inducted to the Hall of Fame for successive honors.
The Firm has also been featured as one of Law360’s Most Feared Plaintiffs Firms and Class Action and
Securities Law Practice Groups of the Year.

Visit www.labaton.com for more information about our Firm.




                                                                                                                1
             Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 5 of 24




Securities Class Action Litigation
Labaton Sucharow is a leader in securities litigation and a trusted advisor to more than 300 institutional
investors. Since the passage of the Private Securities Litigation Reform Act of 1995 (PSLRA), the Firm has
recovered more than $9 billion in the aggregate for injured investors through securities class actions
prosecuted throughout the United States and against numerous public corporations and other corporate
wrongdoers.

These notable recoveries would not be possible without our exhaustive case evaluation process. The Firm has
developed a proprietary system for portfolio monitoring and reporting on domestic and international securities
litigation, and currently provides these services to more than 300 institutional investors, which manage
collective assets of more than $2 trillion. The Firm’s in-house licensed investigators also gather crucial details to
support our cases, whereas other firms rely on outside vendors, or conduct no confidential investigation at all.

As a result of our thorough case evaluation process, our securities litigators can focus solely on cases with
strong merits. The benefits of our selective approach are reflected in the low dismissal rate of the securities
cases we pursue, which is well below the industry average. Over the past decade, we have successfully
prosecuted headline-making class actions against AIG, Countrywide, Fannie Mae, and Bear Stearns, among
others.



Notable Successes
Labaton Sucharow has achieved notable successes in financial and securities class actions on behalf of
investors, including the following:

       In re American International Group, Inc. Securities Litigation, No. 04-cv-8141 (S.D.N.Y.)

        In one of the most complex and challenging securities cases in history, Labaton Sucharow secured
        more than $1 billion in recoveries on behalf of lead plaintiff Ohio Public Employees’ Retirement System
        in a case arising from allegations of bid rigging and accounting fraud. To achieve this remarkable
        recovery, the Firm took over 100 depositions and briefed 22 motions to dismiss. The settlement
        entailed a $725 million settlement with American International Group (AIG), $97.5 million settlement
        with AIG’s auditors, $115 million settlement with former AIG officers and related defendants, and an
        additional $72 million settlement with General Reinsurance Corporation, which was approved by the
        Second Circuit on September 11, 2013.

       In re Countrywide Financial Corp. Securities Litigation, No. 07-cv-05295 (C.D. Cal.)

        Labaton Sucharow, as lead counsel for the New York State Common Retirement Fund and the five
        New York City public pension funds, sued one of the nation’s largest issuers of mortgage loans for
        credit risk misrepresentations. The Firm’s focused investigation and discovery efforts uncovered
        incriminating evidence that led to a $624 million settlement for investors. On February 25, 2011, the
        court granted final approval to the settlement, which is one of the top 20 securities class action
        settlements in the history of the PSLRA.

       In re HealthSouth Corp. Securities Litigation, No. 03-cv-01500 (N.D. Ala.)

        Labaton Sucharow served as co-lead counsel to New Mexico State Investment Council in a case
        stemming from one of the largest frauds ever perpetrated in the healthcare industry. Recovering
        $671 million for the class, the settlement is one of the top 15 securities class action settlements of all

                                                                                                                  2
         Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 6 of 24



    time. In early 2006, lead plaintiffs negotiated a settlement of $445 million with defendant HealthSouth.
    On June 12, 2009, the court also granted final approval to a $109 million settlement with defendant
    Ernst & Young LLP. In addition, on July 26, 2010, the court granted final approval to a $117 million
    partial settlement with the remaining principal defendants in the case, UBS AG, UBS Warburg LLC,
    Howard Capek, Benjamin Lorello, and William McGahan.

   In re Schering-Plough/ENHANCE Securities Litigation, No. 08-cv-00397 (D. N.J.)

    As co-lead counsel, Labaton Sucharow obtained a $473 million settlement on behalf of co-lead plaintiff
    Massachusetts Pension Reserves Investment Management Board. After five years of litigation, and
    three weeks before trial, the settlement was approved on October 1, 2013. This recovery is one of the
    largest securities fraud class action settlements against a pharmaceutical company. The Special
    Masters’ Report noted, "the outstanding result achieved for the class is the direct product of
    outstanding skill and perseverance by Co-Lead Counsel…no one else…could have produced the
    result here—no government agency or corporate litigant to lead the charge and the Settlement
    Fund is the product solely of the efforts of Plaintiffs' Counsel."

   In re Waste Management, Inc. Securities Litigation, No. H-99-2183 (S.D. Tex.)

    In 2002, the court approved an extraordinary settlement that provided for recovery of $457 million in
    cash, plus an array of far-reaching corporate governance measures. Labaton Sucharow represented
    lead plaintiff Connecticut Retirement Plans and Trust Funds. At that time, this settlement was the
    largest common fund settlement of a securities action achieved in any court within the Fifth Circuit and
    the third largest achieved in any federal court in the nation. Judge Harmon noted, among other things,
    that Labaton Sucharow “obtained an outstanding result by virtue of the quality of the work and
    vigorous representation of the class.”

   In re General Motors Corp. Securities Litigation, No. 06-cv-1749 (E.D. Mich.)

    As co-lead counsel in a case against automotive giant, General Motors (GM), and Deloitte & Touche
    LLP (Deloitte), its auditor, Labaton Sucharow obtained a settlement of $303 million—one of the largest
    settlements ever secured in the early stages of a securities fraud case. Lead plaintiff Deka Investment
    GmbH alleged that GM, its officers, and its outside auditor overstated GM’s income by billions of
    dollars, and GM’s operating cash flows by tens of billions of dollars, through a series of accounting
    manipulations. The final settlement, approved on July 21, 2008, consisted of a cash payment of
    $277 million by GM and $26 million in cash from Deloitte.

   Arkansas Teacher Retirement System v. State Street Corp., No. 11-cv-10230 (D. Mass)

    Labaton Sucharow served as lead counsel for the plaintiff Arkansas Teacher Retirement System (ATRS)
    in this securities class action against Boston-based financial services company, State Street Corporation
    (State Street). On November 2, 2016, the court granted final approval of the $300 million settlement
    with State Street. The plaintiffs claimed that State Street, as custodian bank to a number of public
    pension funds, including ATRS, was responsible for foreign exchange (FX) trading in connection with its
    clients global trading. Over a period of many years, State Street systematically overcharged those
    pension fund clients, including Arkansas, for those FX trades.

   Wyatt v. El Paso Corp., No. H-02-2717 (S.D. Tex.)

    Labaton Sucharow secured a $285 million class action settlement against the El Paso Corporation on
    behalf of co-lead plaintiff, an individual. The case involved a securities fraud stemming from the
    company’s inflated earnings statements, which cost shareholders hundreds of millions of dollars during
    a four-year span. On March 6, 2007, the court approved the settlement and also commended the


                                                                                                          3
         Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 7 of 24



    efficiency with which the case had been prosecuted, particularly in light of the complexity of the
    allegations and the legal issues.

   In re Bear Stearns Cos., Inc. Securities, Derivative & ERISA Litigation,
    No. 08-cv-2793 (S.D.N.Y.)

    Labaton Sucharow served as co-lead counsel, representing lead plaintiff, the State of Michigan
    Retirement Systems, and the class. The action alleged that Bear Stearns and certain officers and
    directors made misstatements and omissions in connection with Bear Stearns’ financial condition,
    including losses in the value of its mortgage-backed assets and Bear Stearns’ risk profile and liquidity.
    The action further claimed that Bear Stearns’ outside auditor, Deloitte & Touche LLP, made
    misstatements and omissions in connection with its audits of Bear Stearns’ financial statements for
    fiscal years 2006 and 2007. Our prosecution of this action required us to develop a detailed
    understanding of the arcane world of packaging and selling subprime mortgages. Our complaint has
    been called a “tutorial” for plaintiffs and defendants alike in this fast-evolving area. After surviving
    motions to dismiss, on November 9, 2012, the court granted final approval to settlements with
    the Bear Stearns defendants for $275 million and with Deloitte for $19.9 million.

   In re Massey Energy Co. Securities Litigation, No. 10-CV-00689 (S.D. W.Va.)

    As co-lead counsel representing the Commonwealth of Massachusetts Pension Reserves Investment
    Trust, Labaton Sucharow achieved a $265 million all-cash settlement in a case arising from one of the
    most notorious mining disasters in U.S. history. On June 4, 2014, the settlement was reached with
    Alpha Natural Resources, Massey’s parent company. Investors alleged that Massey falsely told
    investors it had embarked on safety improvement initiatives and presented a new corporate image
    following a deadly fire at one of its coal mines in 2006. After another devastating explosion which
    killed 29 miners in 2010, Massey’s market capitalization dropped by more than $3 billion. Judge Irene
    C. Berger noted that “Class counsel has done an expert job of representing all of the class
    members to reach an excellent resolution and maximize recovery for the class.”

   Eastwood Enterprises, LLC v. Farha (WellCare Securities Litigation),
    No. 07-cv-1940 (M.D. Fla.)

    On behalf of The New Mexico State Investment Council and the Public Employees Retirement
    Association of New Mexico, Labaton Sucharow served as co-lead counsel and negotiated a
    $200 million settlement over allegations that WellCare Health Plans, Inc., a Florida-based managed
    healthcare service provider, disguised its profitability by overcharging state Medicaid programs. Under
    the terms of the settlement approved by the court on May 4, 2011, WellCare agreed to pay an
    additional $25 million in cash if, at any time in the next three years, WellCare was acquired or
    otherwise experienced a change in control at a share price of $30 or more after adjustments for
    dilution or stock splits.

   In re Bristol-Myers Squibb Securities Litigation, No. 00-cv-1990 (D.N.J.)

    Labaton Sucharow served as lead counsel representing the lead plaintiff, union-owned LongView
    Collective Investment Fund of the Amalgamated Bank, against drug company Bristol-Myers Squibb
    (BMS). Lead plaintiff claimed that the company’s press release touting its new blood pressure
    medication, Vanlev, left out critical information, other results from the clinical trials indicated that
    Vanlev appeared to have life-threatening side effects. The FDA expressed serious concerns about
    these side effects, and BMS released a statement that it was withdrawing the drug's FDA application,
    resulting in the company's stock price falling and losing nearly 30 percent of its value in a single day.
    After a five year battle, we won relief on two critical fronts. First, we secured a $185 million recovery
    for shareholders, and second, we negotiated major reforms to the company's drug development


                                                                                                            4
         Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 8 of 24



    process that will have a significant impact on consumers and medical professionals across the globe.
    Due to our advocacy, BMS must now disclose the results of clinical studies on all of its drugs marketed
    in any country.

   In re Fannie Mae 2008 Securities Litigation, No. 08-cv-7831 (S.D.N.Y.)

    As co-lead counsel representing co-lead plaintiff Boston Retirement System, Labaton Sucharow
    secured a $170 million settlement on March 3, 2015 with Fannie Mae. Lead plaintiffs alleged that
    Fannie Mae and certain of its current and former senior officers violated federal securities laws, by
    making false and misleading statements concerning the company’s internal controls and risk
    management with respect to Alt-A and subprime mortgages. Lead plaintiffs also alleged that
    defendants made misstatements with respect to Fannie Mae’s core capital, deferred tax assets, other-
    than-temporary losses, and loss reserves. This settlement is a significant feat, particularly following the
    unfavorable result in a similar case for investors of Fannie Mae’s sibling company, Freddie Mac.
    Labaton Sucharow successfully argued that investors' losses were caused by Fannie Mae's
    misrepresentations and poor risk management, rather than by the financial crisis.

   In re Broadcom Corp. Class Action Litigation, No. 06-cv-05036 (C.D. Cal.)

    Labaton Sucharow served as lead counsel on behalf of lead plaintiff New Mexico State Investment
    Council in a case stemming from Broadcom Corp.’s $2.2 billion restatement of its historic financial
    statements for 1998 - 2005. In August 2010, the court granted final approval of a $160.5 million
    settlement with Broadcom and two individual defendants to resolve this matter, the second largest up-
    front cash settlement ever recovered from a company accused of options backdating. Following a
    Ninth Circuit ruling confirming that outside auditors are subject to the same pleading standards as all
    other defendants, the district court denied Broadcom’s auditor Ernst & Young’s motion to dismiss on
    the ground of loss causation. This ruling is a major victory for the class and a landmark decision by the
    court—the first of its kind in a case arising from stock-options backdating. In October 2012, the court
    approved a $13 million settlement with Ernst & Young.

   In re Satyam Computer Services Ltd. Securities Litigation, No. 09-md-2027 (S.D.N.Y.)

    Satyam, referred to as “India’s Enron,” engaged in one of the most egregious frauds on record. In a
    case that rivals the Enron and Bernie Madoff scandals, the Firm represented lead plaintiff UK-based
    Mineworkers' Pension Scheme, which alleged that Satyam Computer Services Ltd., related entities, its
    auditors, and certain directors and officers made materially false and misleading statements to the
    investing public about the company’s earnings and assets, artificially inflating the price of Satyam
    securities. On September 13, 2011, the court granted final approval to a settlement with Satyam of
    $125 million and a settlement with the company’s auditor, PricewaterhouseCoopers, in the amount of
    $25.5 million. Judge Barbara S. Jones commended lead counsel during the final approval hearing
    noting that the “…quality of representation which I found to be very high…”

   In re Mercury Interactive Corp. Securities Litigation, No. 05-cv-3395 (N.D. Cal.)

    Labaton Sucharow served as co-lead counsel on behalf of co-lead plaintiff Steamship Trade
    Association/International Longshoremen’s Association Pension Fund, which alleged Mercury backdated
    option grants used to compensate employees and officers of the company. Mercury’s former CEO,
    CFO, and General Counsel actively participated in and benefited from the options backdating scheme,
    which came at the expense of the company’s shareholders and the investing public. On September 25,
    2008, the court granted final approval of the $117.5 million settlement.




                                                                                                             5
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 9 of 24




      In re Oppenheimer Champion Fund Securities Fraud Class Actions, No. 09-cv-525 (D.
       Colo.) and In re Core Bond Fund, No. 09-cv-1186 (D. Colo.)

       Labaton Sucharow served as lead counsel and represented individuals and the proposed class in two
       related securities class actions brought against OppenheimerFunds, Inc., among others, and certain
       officers and trustees of two funds—Oppenheimer Core Bond Fund and Oppenheimer Champion
       Income Fund. The lawsuits alleged that the investment policies followed by the funds resulted in
       investor losses when the funds suffered drops in net asset value although the funds were presented as
       safe and conservative investments to consumers. In May 2011, the Firm achieved settlements
       amounting to $100 million: $52.5 million in In re Oppenheimer Champion Fund Securities Fraud Class
       Actions, and a $47.5 million settlement in In re Core Bond Fund.

      In re Computer Sciences Corporation Securities Litigation, No. 11-cv-610 (E.D. Va.)

       As lead counsel representing Ontario Teachers’ Pension Plan Board, Labaton Sucharow secured a
       $97.5 million settlement in this “rocket docket” case involving accounting fraud. The settlement was
       the third largest all cash recovery in a securities class action in the Fourth Circuit and the second
       largest all cash recovery in such a case in the Eastern District of Virginia. The plaintiffs alleged that IT
       consulting and outsourcing company Computer Sciences Corporation (CSC) fraudulently inflated its
       stock price by misrepresenting and omitting the truth about the state of its most visible contract and
       the state of its internal controls. In particular, the plaintiffs alleged that CSC assured the market that it
       was performing on a $5.4 billion contract with the UK National Health Services when CSC internally
       knew that it could not deliver on the contract, departed from the terms of the contract, and as a result,
       was not properly accounting for the contract. Judge T.S. Ellis, III stated, “I have no doubt—that the
       work product I saw was always of the highest quality for both sides.”



Lead Counsel Appointments in Ongoing Litigation
Labaton Sucharow’s institutional investor clients are regularly chosen by federal judges to serve as lead
plaintiffs in prominent securities litigations brought under the PSLRA. Dozens of public pension funds and
union funds have selected Labaton Sucharow to represent them in federal securities class actions and advise
them as securities litigation/investigation counsel. Our recent notable lead and co-lead counsel appointments
include the following:

      In re AT&T/DirecTV Now Securities Litigation, No. 19-cv-2892 (S.D.N.Y.)

       Labaton Sucharow represents Steamfitters Local 449 Pension Plan in this securities class action against
       AT&T and multiple executives and directors of the company alleging wide-ranging fraud, abusive sales
       tactics, and misleading statements to the market concerning its streaming service, DirecTV Now.

      In re PG&E Corporation Securities Litigation, No. 18-cv-03509 (N.D. Cal.)

       Labaton Sucharow represents the Public Employees Retirement Association of New Mexico in a
       securities class action lawsuit against PG&E related to wildfires that devastated Northern California in
       2017.

      In re SCANA Corporation Securities Litigation, No. 17-cv-2616 (D.S.C.)

       Labaton Sucharow represents the West Virginia Investment Management Board against SCANA
       Corporation and certain of the company’s senior executives in this securities class action alleging false
       and misleading statements about the construction of two new nuclear power plants.



                                                                                                                 6
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 10 of 24




       Murphy v. Precision Castparts Corp., No. 16-cv-00521 (D. Or.)

        Labaton Sucharow represents Oklahoma Firefighters Pension and Retirement System in this securities
        class action against Precision Castparts Corp., an aviation parts manufacturing conglomerate that
        produces complex metal parts primarily marketed to industrial and aerospace customers.

       In re Goldman Sachs Group, Inc. Securities Litigation, No. 10-cv-03461 (S.D.N.Y.)

        Labaton Sucharow represents Arkansas Teacher Retirement System in this high-profile litigation based
        on the scandals involving Goldman Sachs’ sales of the Abacus CDO.



Innovative Legal Strategy
Bringing successful litigation against corporate behemoths during a time of financial turmoil presents many
challenges, but Labaton Sucharow has kept pace with the evolving financial markets and with corporate
wrongdoer’s novel approaches to committing fraud.

Our Firm’s innovative litigation strategies on behalf of clients include the following:

       Mortgage-Related Litigation

        In In re Countrywide Financial Corporation Securities Litigation, No. 07-cv-5295 (C.D. Cal.), our client’s
        claims involved complex and data-intensive arguments relating to the mortgage securitization process
        and the market for residential mortgage-backed securities (RMBS) in the United States. To prove that
        defendants made false and misleading statements concerning Countrywide’s business as an issuer of
        residential mortgages, Labaton Sucharow utilized both in-house and external expert analysis. This
        included state-of-the-art statistical analysis of loan level data associated with the creditworthiness of
        individual mortgage loans. The Firm recovered $624 million on behalf of investors.

        Building on its experience in this area, the Firm has pursued claims on behalf of individual purchasers
        of RMBS against a variety of investment banks for misrepresentations in the offering documents
        associated with individual RMBS deals.

       Options Backdating

        In 2005, Labaton Sucharow took a pioneering role in identifying options-backdating practices as both
        damaging to investors and susceptible to securities fraud claims, bringing a case, In re Mercury
        Interactive Securities Litigation, No. 05-cv-3395 (N.D. Cal.), that spawned many other plaintiff
        recoveries.

        Leveraging its experience, the Firm went on to secure other significant options backdating
        settlements, in, for example, In re Broadcom Corp. Class Action Litigation, No. 06-cv-5036 (C.D. Cal.),
        and in In re Take-Two Interactive Securities Litigation, No. 06-cv-0803 (S.D.N.Y.). Moreover, in Take-
        Two, Labaton Sucharow was able to prompt the SEC to reverse its initial position and agree to
        distribute a disgorgement fund to investors, including class members. The SEC had originally planned
        for the fund to be distributed to the U.S. Treasury. As a result, investors received a very significant
        percentage of their recoverable damages.

       Foreign Exchange Transactions Litigation

        The Firm has pursued or is pursuing claims for state pension funds against BNY Mellon and State
        Street Bank, the two largest custodian banks in the world. For more than a decade, these banks failed


                                                                                                                7
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 11 of 24



        to disclose that they were overcharging their custodial clients for foreign exchange transactions. Given
        the number of individual transactions this practice affected, the damages caused to our clients and the
        class were significant. Our claims, involving complex statistical analysis, as well as qui tam
        jurisprudence, were filed ahead of major actions by federal and state authorities related to similar
        allegations commenced in 2011. Our team favorably resolved the BNY Mellon matter in 2012. The case
        against State Street Bank resulted in a $300 million recovery.



Appellate Advocacy and Trial Experience
When it is in the best interest of our clients, Labaton Sucharow repeatedly has demonstrated our willingness
and ability to litigate these complex cases all the way to trial, a skill unmatched by many firms in the plaintiffs
bar.

Labaton Sucharow is one of the few firms in the plaintiffs securities bar to have prevailed in a case before the
U.S. Supreme Court. In Amgen Inc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455 (2013), the
Firm persuaded the court to reject efforts to thwart the certification of a class of investors seeking monetary
damages in a securities class action. This represents a significant victory for all plaintiffs in securities class
actions.

In In re Real Estate Associates Limited Partnership Litigation, Labaton Sucharow’s advocacy significantly
increased the settlement value for shareholders. The defendants were unwilling to settle for an amount the
Firm and its clients viewed as fair, which led to a six-week trial. The Firm and co-counsel ultimately obtained a
landmark $184 million jury verdict. The jury supported the plaintiffs’ position that the defendants knowingly
violated the federal securities laws, and that the general partner had breached his fiduciary duties to
shareholders. The $184 million award was one of the largest jury verdicts returned in any PSLRA action and one
in which the class, consisting of 18,000 investors, recovered 100 percent of their damages.




                                                                                                                  8
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 12 of 24




Our Clients
Labaton Sucharow represents and advises the following institutional investor clients, among others:

      Arkansas Teacher Retirement System             New York State Common Retirement Fund

      Baltimore County Retirement System             Norfolk County Retirement System

      Boston Retirement System                       Office of the Ohio Attorney General and
                                                       several of its Retirement Systems

      California State Teachers’ Retirement          Oklahoma Firefighters Pension and Retirement
       System                                          System

      Chicago Teachers’ Pension Fund                 Plymouth County Retirement System

      City of New Orleans Employees’                 Office of the New Mexico Attorney General
       Retirement System                               and several of its Retirement Systems

      Connecticut Retirement Plans & Trust           Public Employees' Retirement System of
       Funds                                           Mississippi

      Division of Investment of the New              Public Employee Retirement System of Idaho
       Jersey Department of the Treasury

      Genesee County Employees’                      Rhode Island State Investment Commission
       Retirement System

      Illinois Municipal Retirement Fund             Santa Barbara County Employees’ Retirement
                                                       System

      Indiana Public Retirement System               State of Oregon Public Employees’ Retirement
                                                       System

      Los Angeles City Employees’                    State of Wisconsin Investment Board
       Retirement System

      Macomb County Employees                        Utah Retirement Systems
       Retirement System

      Metropolitan Atlanta Rapid Transit             Virginia Retirement System
       Authority

      Michigan Retirement Systems                    West Virginia Investment Management Board




                                                                                                      9
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 13 of 24




Awards and Accolades
Industry publications and peer rankings consistently recognize the Firm as a respected leader in securities
litigation.



Chambers & Partners USA
Leading Plaintiffs Securities Litigation Firm (2009-2019)

        effective and greatly respected…a bench of partners who are highly esteemed by
        competitors and adversaries alike



The Legal 500
Leading Plaintiffs Securities Litigation Firm and also recognized in Antitrust (2010-2019) and M&A Litigation
(2013, 2015-2019)

        'Superb' and 'at the top of its game.' The Firm's team of 'hard-working lawyers,
        who push themselves to thoroughly investigate the facts' and conduct 'very
        diligent research.'



Benchmark Litigation
Recommended in Securities Litigation Nationwide and in New York State (2012-2020); and Noted for
Corporate Governance and Shareholder Rights Litigation in the Delaware Court of Chancery (2016-2020),
Top 10 Plaintiffs Firm in the United States (2017-2020)

        clearly living up to its stated mission 'reputation matters'...consistently earning
        mention as a respected litigation-focused firm fighting for the rights of
        institutional investors



Law360
Most Feared Plaintiffs Firm (2013-2015); Class Action Practice Group of the Year (2012 and
2014-2018); and Securities Practice Group of the Year (2018)

        known for thoroughly investigating claims and conducting due diligence before
        filing suit, and for fighting defendants tooth and nail in court



The National Law Journal
Winner of the Elite Trial Lawyers Award in Securities Law (2015, 2019), Hall of Fame Honoree, and Top
Plaintiffs’ Firm on the annual Hot List (2006-2016)

        definitely at the top of their field on the plaintiffs’ side
                                                                                                                10
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 14 of 24




Community Involvement
To demonstrate our deep commitment to the community, Labaton Sucharow has devoted significant resources
to pro bono legal work and public and community service.

Firm Commitments
Immigration Justice Campaign

Labaton Sucharow has partnered with the Immigration Justice Campaign to represent immigrants in their
asylum proceedings.

Brooklyn Law School Securities Arbitration Clinic

Labaton Sucharow partnered with Brooklyn Law School to establish a securities arbitration clinic. The program,
which ran for five years, assisted defrauded individual investors who could not otherwise afford to pay for legal
counsel and provided students with real-world experience in securities arbitration and litigation. Former
Partners Mark S. Arisohn and Joel H. Bernstein led the program as adjunct professors.

Change for Kids

Labaton Sucharow supports Change for Kids (CFK) as a Strategic Partner of P.S. 182 in East Harlem. One
school at a time, CFK rallies communities to provide a broad range of essential educational opportunities at
under-resourced public elementary schools. By creating inspiring learning environments at our partner schools,
CFK enables students to discover their unique strengths and develop the confidence to achieve.

The Lawyers’ Committee for Civil Rights Under Law
Edward Labaton, Member, Board of Directors

The Firm is a long-time supporter of The Lawyers’ Committee for Civil rights Under Law, a nonpartisan,
nonprofit organization formed in 1963 at the request of President John F. Kennedy. The Lawyers’ Committee
involves the private bar in providing legal services to address racial discrimination.

Labaton Sucharow attorneys have contributed on the federal level to U.S. Supreme Court nominee analyses
(analyzing nominees for their views on such topics as ethnic equality, corporate diversity, and gender
discrimination) and national voters’ rights initiatives.

Sidney Hillman Foundation

Labaton Sucharow supports the Sidney Hillman Foundation. Created in honor of the first president of the
Amalgamated Clothing Workers of America, Sidney Hillman, the foundation supports investigative and
progressive journalism by awarding monthly and yearly prizes. Partner Thomas A. Dubbs is frequently invited
to present these awards.




                                                                                                              11
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 15 of 24




Individual Attorney Commitments
Labaton Sucharow attorneys give of themselves in many ways, both by volunteering and in leadership positions
in charitable organizations. A few of the awards our attorneys have received or organizations they are involved
in are:

      Awarded “Champion of Justice” by the Alliance for Justice, a national nonprofit association of over
       100 organizations which represent a broad array of groups “committed to progressive values and the
       creation of an equitable, just, and free society.”

      Pro bono representation of mentally ill tenants facing eviction, appointed as guardian ad litem in
       several housing court actions.

      Recipient of a Volunteer and Leadership Award from a tenants' advocacy organization for work
       defending the rights of city residents and preserving their fundamental sense of public safety and
       home.

      Board Member of the Ovarian Cancer Research Fund—the largest private funding agency of its kind
       supporting research into a method of early detection and, ultimately, a cure for ovarian cancer.

Our attorneys have also contributed to or continue to volunteer with the following charitable organizations,
among others:


      American Heart Association                           Legal Aid Society

      Big Brothers/Big Sisters of New York City            Mentoring USA

      Boys and Girls Club of America                       National Lung Cancer Partnership

      Carter Burden Center for the Aging                   National MS Society

      City Harvest                                         National Parkinson Foundation

      City Meals-on-Wheels                                 New York Cares

      Coalition for the Homeless                           New York Common Pantry

      Cycle for Survival                                   Peggy Browning Fund

      Cystic Fibrosis Foundation                           Sanctuary for Families

      Dana Farber Cancer Institute                         Sandy Hook School Support Fund

      Food Bank for New York City                          Save the Children

      Fresh Air Fund                                       Special Olympics

      Habitat for Humanity                                 Toys for Tots

      Lawyers Committee for Civil Rights                   Williams Syndrome Association




                                                                                                               12
           Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 16 of 24




Commitment to Diversity
Recognizing that business does not always offer equal opportunities for advancement and collaboration to
women, Labaton Sucharow launched its Women’s Networking and Mentoring Initiative in 2007.

Led by Firm partners and co-chairs Serena P. Hallowell and Carol C. Villegas, the Women’s Initiative reflects
our commitment to the advancement of women professionals. The goal of the Initiative is to bring professional
women together to collectively advance women’s influence in business. Each event showcases a successful
woman role model as a guest speaker. We actively discuss our respective business initiatives and hear the
guest speaker’s strategies for success. Labaton Sucharow mentors young women inside and outside of the firm
and promotes their professional achievements. The Firm also is a member of the National Association of
Women Lawyers (NAWL). For more information regarding Labaton Sucharow’s Women’s Initiative, please visit
www.labaton.com/en/about/women/Womens-Initiative.cfm.

Further demonstrating our commitment to diversity in the legal profession and within our Firm, in 2006, we
established the Labaton Sucharow Minority Scholarship and Internship. The annual award—a grant and a
summer associate position—is presented to a first-year minority student who is enrolled at a metropolitan New
York law school and who has demonstrated academic excellence, community commitment, and personal
integrity.

Labaton Sucharow has also instituted a diversity internship which brings two Hunter College students to work
at the Firm each summer. These interns rotate through various departments, shadowing Firm partners and
getting a feel for the inner workings of the Firm.




                                                                                                           13
                Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 17 of 24




Securities Litigation Attorneys
Our team of securities class action litigators includes:

Partners
Christopher J. Keller (Chairman)
Lawrence A. Sucharow (Chairman Emeritus)
Eric J. Belfi
Thomas A. Dubbs
Jonathan Gardner
Edward Labaton
Francis P. McConville
Carol C. Villegas


Detailed biographies of the team’s qualifications and accomplishments follow.

Christopher J. Keller, Chairman
ckeller@labaton.com

Christopher J. Keller focuses on complex securities litigation. His clients are institutional investors, including
some of the world's largest public and private pension funds with tens of billions of dollars under management.

Described by The Legal 500 as a “sharp and tenacious advocate” who “has his pulse on the trends,” Chris has
been instrumental in the Firm’s appointments as lead counsel in some of the largest securities matters arising
out of the financial crisis, such as actions against Countrywide ($624 million settlement), Bear Stearns
($275 million settlement with Bear Stearns Companies, plus a $19.9 million settlement with Deloitte & Touche
LLP, Bear Stearns' outside auditor), Fannie Mae ($170 million settlement), and Goldman Sachs.

Chris has also been integral in the prosecution of traditional fraud cases such as In re Schering-Plough
Corporation / ENHANCE Securities Litigation; In re Massey Energy Co. Securities Litigation, where the Firm
obtained a $265 million all-cash settlement with Alpha Natural Resources, Massey’s parent company; as well as
In re Satyam Computer Services, Ltd. Securities Litigation, where the Firm obtained a settlement of more than
$150 million. Chris was also a principal litigator on the trial team of In re Real Estate Associates Limited
Partnership Litigation. The six-week jury trial resulted in a $184 million plaintiffs’ verdict, one of the largest jury
verdicts since the passage of the Private Securities Litigation Reform Act.

In addition to his active caseload, Chris holds a variety of leadership positions within the Firm, including serving
on the Firm's Executive Committee. In response to the evolving needs of clients, Chris also established, and
currently leads, the Case Development Group, which is composed of attorneys, in-house investigators, financial
analysts, and forensic accountants. The group is responsible for evaluating clients' financial losses and
analyzing their potential legal claims both in and outside of the U.S. and tracking trends that are of potential
concern to investors.

Educating institutional investors is a significant element of Chris’ advocacy efforts for shareholder rights. He is
regularly called upon for presentations on developing trends in the law and new case theories at annual
meetings and seminars for institutional investors.



                                                                                                                    14
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 18 of 24



He is a member of several professional groups, including the New York State Bar Association and the New
York County Lawyers’ Association. In 2017, he was elected to the New York City Bar Fund Board of Directors.
The City Bar Fund is the nonprofit 501(c)(3) arm of the New York City Bar Association aimed at engaging and
supporting the legal profession in advancing social justice.”

He is admitted to practice in the States of New York and Ohio, as well as before the Supreme Court of the
United States, and the United States District Courts for the Southern and Eastern Districts of New York, the
Eastern District of Wisconsin, and the District of Colorado.

Lawrence A. Sucharow, Chairman Emeritus
lsucharow@labaton.com

With more than four decades of experience, Lawrence A. Sucharow is an internationally recognized trial lawyer
and a leader of the class action bar. Under his guidance, the Firm has grown into and earned its position as one
of the top plaintiffs securities and antitrust class action firms in the world. As Chairman Emeritus, Larry focuses
on counseling the Firm’s large institutional clients, developing creative and compelling strategies to advance
and protect clients’ interests, and the prosecution and resolution of many of the Firm’s leading cases.

Over the course of his career, Larry has prosecuted hundreds of cases and the Firm has recovered billions in
groundbreaking securities, antitrust, business transaction, product liability, and other class actions. In fact, a
landmark case tried in 2002—In re Real Estate Associates Limited Partnership Litigation—was the very first
securities action successfully tried to a jury verdict following the enactment of the Private Securities Litigation
Reform Act (PSLRA). Experience such as this has made Larry uniquely qualified to evaluate and successfully
prosecute class actions.

Other representative matters include: In re CNL Resorts, Inc. Securities Litigation ($225 million settlement);
In re Paine Webber Incorporated Limited Partnerships Litigation ($200 million settlement); In re Prudential
Securities Incorporated Limited Partnerships Litigation ($110 million partial settlement); In re Prudential Bache
Energy Income Partnerships Securities Litigation ($91 million settlement) and Shea v. New York Life Insurance
Company (over $92 million settlement).

Larry’s consumer protection experience includes leading the national litigation against the tobacco companies
in Castano v. American Tobacco Co., as well as litigating In re Imprelis Herbicide Marketing, Sales Practices
and Products Liability Litigation. Currently, he plays a key role in In re Takata Airbag Products Liability
Litigation and a nationwide consumer class action against Volkswagen Group of America, Inc., arising out of
the wide-scale fraud concerning Volkswagen’s “Clean Diesel” vehicles. Larry further conceptualized the
establishment of two Dutch foundations, or “Stichtingen” to pursue settlement of claims against Volkswagen
on behalf of injured car owners and investors in Europe.

In recognition of his career accomplishments and standing in the securities bar at the Bar, Larry was selected
by Law360 as one the 10 Most Admired Securities Attorneys in the United States and as a Titan of the Plaintiffs
Bar. Further, he is one of a small handful of plaintiffs' securities lawyers in the United States recognized by
Chambers & Partners USA, The Legal 500, Benchmark Litigation, and Lawdragon 500 for his successes in
securities litigation. Referred to as a “legend” by his peers in Benchmark Litigation, Chambers describes him as
an “an immensely respected plaintiff advocate” and a “renowned figure in the securities plaintiff world…[that]
has handled some of the most high-profile litigation in this field.” According to The Legal 500, clients
characterize Larry as a “a strong and passionate advocate with a desire to win.” In addition, Brooklyn Law
School honored Larry with the 2012 Alumni of the Year Award for his notable achievements in the field.

In 2018, Larry was appointed to serve on Brooklyn Law School's Board of Trustees. He has served a two-year
term as President of the National Association of Shareholder and Consumer Attorneys, a membership
organization of approximately 100 law firms that practice complex civil litigation including class actions. A
longtime supporter of the Federal Bar Council, Larry serves as a trustee of the Federal Bar Council Foundation.
He is a member of the Federal Bar Council’s Committee on Second Circuit Courts, and the Federal Courts


                                                                                                                  15
             Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 19 of 24



Committee of the New York County Lawyers’ Association. He is also a member of the Securities Law
Committee of the New Jersey State Bar Association and was the Founding Chairman of the Class Action
Committee of the Commercial and Federal Litigation Section of the New York State Bar Association, a position
he held from 1988-1994. In addition, Larry serves on the Advocacy Committee of the World Federation of
Investors Corporation, a worldwide umbrella organization of national shareholder associations. In 2019, Larry
was honored with the National Law Journal's Elite Trial Lawyers Lifetime Achievement Award. In May 2013,
Larry was elected Vice Chair of the International Financial Litigation Network, a network of law firms from 15
countries seeking international solutions to cross-border financial problems.

Larry is admitted to practice in the States of New York, New Jersey, and Arizona as well as before the
Supreme Court of the United States, the United States Court of Appeals for the Second Circuit, and the United
States District Courts for the Southern and Eastern Districts of New York, and the District of New Jersey.

Eric J. Belfi, Partner
ebelfi@labaton.com

Representing many of the world’s leading pension funds and other institutional investors, Eric J. Belfi is an
accomplished litigator with experience in a broad range of commercial matters. Eric focuses on domestic and
international securities and shareholder litigation, as well as direct actions on behalf of governmental entities.
He serves as a member of the Firm’s Executive Committee.

As an integral member of the Firm’s Case Development Group, Eric has brought numerous high-profile
domestic securities cases that resulted from the credit crisis, including the prosecution against Goldman Sachs.
In In re Goldman Sachs Group, Inc. Securities Litigation, he played a significant role in the investigation and
drafting of the operative complaint. Eric was also actively involved in securing a combined settlement of
$18.4 million in In re Colonial BancGroup, Inc. Securities Litigation, regarding material misstatements and
omissions in SEC filings by Colonial BancGroup and certain underwriters.

Along with his domestic securities litigation practice, Eric leads the Firm’s Non-U.S. Securities Litigation
Practice, which is dedicated exclusively to analyzing potential claims in non-U.S. jurisdictions and advising on
the risk and benefits of litigation in those forums. The practice, one of the first of its kind, also serves as liaison
counsel to institutional investors in such cases, where appropriate. Currently, Eric represents nearly 30
institutional investors in over a dozen non-U.S. cases against companies including SNC-Lavalin Group Inc. in
Canada, Vivendi Universal, S.A. in France, OZ Minerals Ltd. in Australia, Lloyds Banking Group in the UK, and
Olympus Corporation in Japan.

Eric’s international experience also includes securing settlements on behalf of non-U.S. clients including the
UK-based Mineworkers’ Pension Scheme in In re Satyam Computer Securities Services Ltd. Securities
Litigation, an action related to one of the largest securities fraud in India which resulted in $150.5 million in
collective settlements. Representing two of Europe’s leading pension funds, Deka Investment GmbH and Deka
International S.A., Luxembourg, in In re General Motors Corp. Securities Litigation, Eric was integral in securing
a $303 million settlement in a case regarding multiple accounting manipulations and overstatements by
General Motors.

Additionally, Eric oversees the Financial Products and Services Litigation Practice, focusing on individual
actions against malfeasant investment bankers, including cases against custodial banks that allegedly
committed deceptive practices relating to certain foreign currency transactions. Most recently, he served as
lead counsel to Arkansas Teacher Retirement System in a class action against State Street Corporation and
certain affiliated entities alleging misleading actions in connection with foreign currency exchange trades,
which resulted in a $300 million recovery. He has also represented the Commonwealth of Virginia in its False
Claims Act case against Bank of New York Mellon, Inc.




                                                                                                                     16
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 20 of 24



Eric’s M&A and derivative experience includes noteworthy cases such as In re Medco Health Solutions Inc.
Shareholders Litigation, in which he was integrally involved in the negotiation of the settlement that included a
significant reduction in the termination fee.

Eric’s prior experience included serving as an Assistant Attorney General for the State of New York and as an
Assistant District Attorney for the County of Westchester. As a prosecutor, Eric investigated and prosecuted
white-collar criminal cases, including many securities law violations. He presented hundreds of cases to the
grand jury and obtained numerous felony convictions after jury trials.

Eric is a member of the National Association of Public Pension Attorneys (NAPPA) Securities Litigation Working
Group. He has spoken on the topics of shareholder litigation and U.S.-style class actions in European countries
and has discussed socially responsible investments for public pension funds.

Eric is admitted to practice in the State of New York, as well as before the United States Court of Appeals for
the Tenth Circuit, and the United States District Courts for the Southern and Eastern Districts of New York, the
Eastern District of Michigan, the District of Colorado, the District of Nebraska, and the Eastern District of
Wisconsin.

Thomas A. Dubbs, Partner
tdubbs@labaton.com

Thomas A. Dubbs focuses on the representation of institutional investors in domestic and multinational
securities cases. Recognized as a leading securities class action attorney, Tom has been named as a top
litigator by Chambers & Partners for nine consecutive years.

Tom has served or is currently serving as lead or co-lead counsel in some of the most important federal
securities class actions in recent years, including those against American International Group, Goldman Sachs,
the Bear Stearns Companies, Facebook, Fannie Mae, Broadcom, and WellCare. Tom has also played an integral
role in securing significant settlements in several high-profile cases including: In re American International
Group, Inc. Securities Litigation (settlements totaling more than $1 billion); In re Bear Stearns Companies, Inc.
Securities Litigation ($275 million settlement with Bear Stearns Companies, plus a $19.9 million settlement with
Deloitte & Touche LLP, Bear Stearns' outside auditor); In re HealthSouth Securities Litigation ($671 million
settlement); Eastwood Enterprises LLC v. Farha et al. (WellCare Securities Litigation) (over $200 million
settlement); In re Fannie Mae 2008 Securities Litigation ($170 million settlement); In re Broadcom Corp.
Securities Litigation ($160.5 million settlement with Broadcom, plus $13 million settlement with Ernst & Young
LLP, Broadcom's outside auditor); In re St. Paul Travelers Securities Litigation ($144.5 million settlement); In re
Amgen Inc. Securities Litigation ($95 million settlement); and In re Vesta Insurance Group, Inc. Securities
Litigation ($79 million settlement).

Representing an affiliate of the Amalgamated Bank, the largest labor-owned bank in the United States, a team
led by Tom successfully litigated a class action against Bristol-Myers Squibb, which resulted in a settlement of
$185 million as well as major corporate governance reforms. He has argued before the United States Supreme
Court and has argued 10 appeals dealing with securities or commodities issues before the United States
Courts of Appeals.

Due to his reputation in securities law, Tom frequently lectures to institutional investors and other groups such
as the Government Finance Officers Association, the National Conference on Public Employee Retirement
Systems, and the Council of Institutional Investors. He is a prolific author of articles related to his field, and he
recently penned “Textualism and Transnational Securities Law: A Reappraisal of Justice Scalia’s Analysis in
Morrison v. National Australia Bank,” Southwestern Journal of International Law (2014). He has also written
several columns in UK-wide publications regarding securities class action and corporate governance.

Prior to joining Labaton Sucharow, Tom was Senior Vice President & Senior Litigation Counsel for Kidder,
Peabody & Co. Incorporated, where he represented the company in many class actions, including the First


                                                                                                                   17
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 21 of 24



Executive and Orange County litigation and was first chair in many securities trials. Before joining Kidder, Tom
was head of the litigation department at Hall, McNicol, Hamilton & Clark, where he was the principal partner
representing Thomson McKinnon Securities Inc. in many matters, including the Petro Lewis and Baldwin-United
class actions.

In addition to his Chambers & Partners recognition, Tom was named a Leading Lawyer by The Legal 500, and
inducted into its Hall of Fame, an honor presented to only three other plaintiffs securities litigation lawyers
"who have received constant praise by their clients for continued excellence." Law360 also named him an
"MVP of the Year" for distinction in class action litigation in 2012 and 2015, and he has been recognized by
The National Law Journal, Lawdragon 500, and Benchmark Litigation as a Securities Litigation Star. Tom has
received a rating of AV Preeminent from the publishers of the Martindale-Hubbell directory.

Tom serves as a FINRA Arbitrator and is an Advisory Board Member for the Institute for Transnational
Arbitration. He is a member of the New York State Bar Association, the Association of the Bar of the City of
New York, the American Law Institute, and he is a Patron of the American Society of International Law. He was
previously a member of the Members Consultative Group for the Principles of the Law of Aggregate Litigation
and the Department of State Advisory Committee on Private International Law. Tom also serves on the Board
of Directors for The Sidney Hillman Foundation.

Tom is admitted to practice in the State of New York as well as before the Supreme Court of the United
States, the United States Courts of Appeals for the Second, Third, Fourth, Ninth, and Eleventh Circuits, and
the United States District Court for the Southern District of New York.

Jonathan Gardner, Partner
jgardner@labaton.com

Jonathan Gardner serves as Head of Litigation for the Firm. With more than 28 years of experience, Jonathan
oversees all of the Firm's litigation matters, including prosecuting complex securities fraud cases on behalf of
institutional investors. He has played an integral role in securing some of the largest class action recoveries
against corporate offenders since the global financial crisis.

A Benchmark Litigation "Star" acknowledged by his peers as "engaged and strategic," Jonathan was also
named an MVP by Law360 for securing hard-earned successes in high-stakes litigation and complex global
matters. Recently, he led the Firm's team in the investigation and prosecution of In re Barrick Gold Securities
Litigation, which resulted in a $140 million recovery. Jonathan has also served as the lead attorney in several
cases resulting in significant recoveries for injured class members, including: In re Hewlett-Packard Company
Securities Litigation, resulting in a $57 million recovery; Public Employees' Retirement System of Mississippi v.
Endo International PLC, resulting in $50 million recovery; Medoff v. CVS Caremark Corporation, resulting in a
$48 million recovery; In re Nu Skin Enterprises, Inc., Securities Litigation, resulting in a $47 million recovery; In
re Intuitive Surgical Securities Litigation, resulting in a $42.5 million recovery; In re Carter's Inc. Securities
Litigation, resulting in a $23.3 million recovery against Carter's and certain of its officers as well as
PricewaterhouseCoopers, its auditing firm; In re Aeropostale Inc. Securities Litigation, resulting in a $15 million
recovery; In re Lender Processing Services Inc., involving claims of fraudulent mortgage processing which
resulted in a $13.1 million recovery; and In re K-12, Inc. Securities Litigation, resulting in a $6.75 million
recovery.

Recommended and described by The Legal 500 as having the "ability to master the nuances of securities class
actions," Jonathan has led the Firm's representation of investors in many recent high-profile cases including
Rubin v. MF Global Ltd., which involved allegations of material misstatements and omissions in a Registration
Statement and Prospectus issued in connection with MF Global's IPO in 2007. In November 2011, the case
resulted in a recovery of $90 million for investors. Jonathan also represented lead plaintiff City of Edinburgh
Council as Administering Authority of the Lothian Pension Fund in In re Lehman Brothers Equity/Debt
Securities Litigation, which resulted in settlements exceeding $600 million against Lehman Brothers' former
officers and directors, Lehman's former public accounting firm as well the banks that underwrote Lehman


                                                                                                                  18
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 22 of 24



Brothers' offerings. In representing lead plaintiff Massachusetts Bricklayers and Masons Trust Funds in an
action against Deutsche Bank, Jonathan secured a $32.5 million recovery for a class of investors injured by the
bank's conduct in connection with certain residential mortgage-backed securities.

Jonathan has also been responsible for prosecuting several of the Firm's options backdating cases, including In
re Monster Worldwide, Inc. Securities Litigation ($47.5 million settlement); In re SafeNet, Inc. Securities
Litigation ($25 million settlement); In re Semtech Securities Litigation ($20 million settlement); and In re MRV
Communications, Inc. Securities Litigation ($10 million settlement). He also was instrumental in In re Mercury
Interactive Corp. Securities Litigation, which settled for $117.5 million, one of the largest settlements or
judgments in a securities fraud litigation based on options backdating. Jonathan also represented the
Successor Liquidating Trustee of Lipper Convertibles, a convertible bond hedge fund, in actions against the
fund's former independent auditor and a member of the fund's general partner as well as numerous former
limited partners who received excess distributions. He successfully recovered over $5.2 million for the
Successor Liquidating Trustee from the limited partners and $29.9 million from the former auditor.

He is a member of the Federal Bar Council, New York State Bar Association, and the Association of the Bar of
the City of New York.

Jonathan is admitted to practice in the State of New York as well as before the United States Court of Appeals
for the First, Sixth, Ninth, and Eleventh Circuits, and the United States District Courts for the Southern and
Eastern Districts of New York, and the Eastern District of Wisconsin.

Edward Labaton, Partner
elabaton@labaton.com

An accomplished trial lawyer and partner with the Firm, Edward Labaton has devoted 50 years of practice to
representing a full range of clients in class action and complex litigation matters in state and federal court. He
is the recipient of the Alliance for Justice’s 2015 Champion of Justice Award, given to outstanding individuals
whose life and work exemplifies the principle of equal justice.

Ed has played a leading role as plaintiffs' class counsel in a number of successfully prosecuted, high-profile
cases, involving companies such as PepsiCo, Dun & Bradstreet, Financial Corporation of America, ZZZZ Best,
Revlon, GAF Co., American Brands, Petro Lewis and Jim Walter, as well as several Big Eight (now Four)
accounting firms. He has also argued appeals in state and federal courts, achieving results with important
precedential value.

Ed has been President of the Institute for Law and Economic Policy (ILEP) since its founding in 1996. Each year,
ILEP co-sponsors at least one symposium with a major law school dealing with issues relating to the civil justice
system. In 2010, he was appointed to the newly formed Advisory Board of George Washington University's
Center for Law, Economics, & Finance (C-LEAF), a think tank within the Law School, for the study and debate
of major issues in economic and financial law confronting the United States and the globe. Ed is an Honorary
Lifetime Member of the Lawyers’ Committee for Civil Rights under Law, a member of the American Law
Institute, and a life member of the ABA Foundation. In addition, he has served on the Executive Committee
and has been an officer of the Ovarian Cancer Research Fund since its inception in 1996.

Ed is the past Chairman of the Federal Courts Committee of the New York County Lawyers Association, and
was a member of the Board of Directors of that organization. He is an active member of the Association of the
Bar of the City of New York, where he was Chair of the Senior Lawyers’ Committee and served on its Task
Force on the Role of Lawyers in Corporate Governance. He has also served on its Federal Courts, Federal
Legislation, Securities Regulation, International Human Rights, and Corporation Law Committees. He also
served as Chair of the Legal Referral Service Committee, a joint committee of the New York County Lawyers’
Association and the Association of the Bar of the City of New York. He has been an active member of the
American Bar Association, the Federal Bar Council, and the New York State Bar Association, where he has
served as a member of the House of Delegates.


                                                                                                                19
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 23 of 24



For more than 30 years, he has lectured on many topics including federal civil litigation, securities litigation,
and corporate governance.

He is admitted to practice in the State of New York as well as before the Supreme Court of the United States,
the United States Courts of Appeals for the Second, Fifth, Sixth, Seventh, Ninth, Tenth, and Eleventh Circuits,
and the United States District Courts for the Southern and Eastern Districts of New York, and the Central
District of Illinois.

Francis P. McConville, Partner
fmcconville@labaton.com

Francis P. McConville focuses on prosecuting complex securities fraud cases on behalf of institutional investor
clients. As a lead member of the Firm's Case Development Group, he focuses on the identification,
investigation, and development of potential actions to recover investment losses resulting from violations of
the federal securities laws and various actions to vindicate shareholder rights in response to corporate and
fiduciary misconduct.

Most recently, Francis has played a key role in filing several matters on behalf of the Firm including, In re PG&E
Corporation Securities Litigation; In re SCANA Corporation Securities Litigation; Steamfitters Local 449
Pension Plan v. Skechers U.S.A., Inc.; and In re Nielsen Holdings PLC Securities Litigation.

Prior to joining Labaton Sucharow, Francis was a litigation associate at a national law firm primarily focused on
securities and consumer class action litigation. Francis has represented institutional and individual clients in
federal and state court across the country in class action securities litigation and shareholder disputes, along
with a variety of commercial litigation matters. He assisted in the prosecution of several matters, including
Kiken v. Lumber Liquidators Holdings, Inc. ($42 million recovery); Hayes v. MagnaChip Semiconductor Corp.
($23.5 million recovery); and In re Galena Biopharma, Inc. Securities Litigation ($20 million recovery).

Francis received his J.D. from New York Law School, magna cum laude, where he served as Associate
Managing Editor of the New York Law School Law Review, worked in the Urban Law Clinic, named a John
Marshall Harlan Scholar, and received a Public Service Certificate. He earned his B.A. from the University of
Notre Dame.

He is admitted to practice in the State of New York as well as in the United States District Courts for the
Southern and Eastern Districts of New York, the District of Colorado, and the Eastern District of Michigan.

Carol C. Villegas, Partner
cvillegas@labaton.com

Carol C. Villegas Carol C. Villegas focuses on prosecuting complex securities fraud cases on behalf of
institutional investors. Leading one of the Firm’s litigation teams, she currently oversees litigation against
AT&T, Marriott, Nielsen Holdings, Skechers, U.S.A., Inc., Shanda Games, and Danske Bank. In addition to her
litigation responsibilities, Carol holds a variety of leadership positions within the Firm, including serving on the
Firm's Executive Committee and serving as Co-Chair of the Firm's Women's Networking and Mentoring
Initiative and as the Firm’s Chief Compliance Officer.

Carol’s skillful handling of discovery work, her development of innovative case theories in complex cases, and
her adept ability during oral argument earned her recent accolades from the New York Law Journal as a Top
Woman in Law. She has also been recognized as a Future Star Star by Benchmark Litigation and a Next
Generation Lawyer by The Legal 500, where clients praised her for helping them “better understand the
process and how to value a case.”

Carol played a pivotal role in securing favorable settlements for investors from AMD, a multi-national
semiconductor company, Liquidity Services, an online auction marketplace, Aeropostale, a leader in the

                                                                                                                    20
            Case 1:20-cv-01293-LJL Document 71-5 Filed 04/14/20 Page 24 of 24



international retail apparel industry, ViroPharma Inc., a biopharmaceutical company, and Vocera, a healthcare
communications provider. She also recently helped revive a securities class action against LifeLock after
arguing an appeal before the Ninth Circuit. A true advocate for her clients, Carol’s argument in the case
against Vocera resulted in a ruling from the bench, denying defendants’ motion to dismiss in that case.

Prior to joining Labaton Sucharow, Carol served as the Assistant District Attorney in the Supreme Court Bureau
for the Richmond County District Attorney's office, where she took several cases to trial. She began her career
as an associate at King & Spalding LLP, where she worked as a federal litigator.

Carol received a J.D. from New York University School of Law, and she was the recipient of The Irving H. Jurow
Achievement Award for the Study of Law and selected to receive the Association of the Bar of the City of New
York Minority Fellowship. Carol served as the Staff Editor, and later the Notes Editor, of the Environmental
Law Journal. She earned a B.A., with honors, in English and Politics from New York University.

Carol is a member of the National Association of Public Pension Attorneys (NAPPA), the National Association
of Women Lawyers (NAWL), the Hispanic National Bar Association, the Association of the Bar of the City of
New York, and a member of the Executive Council for the New York State Bar Association's Committee on
Women in the Law.

She is fluent in Spanish.

She is admitted to practice in the State of New York, as well as before the United States Court of Appeals for
the First, Second, Ninth, Tenth, and Eleventh Circuits, and the United States District Courts for the Southern
and Eastern Districts of New York, the District of Colorado, and the Eastern District of Wisconsin.




                                                                                                             21
